Opinion issued December 17, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00544-CV
                            ———————————
  CHRISTOPHER MITCHELL AND TIFFANY MITCHELL, Appellants
                                        V.
                         CALVIN PRESTON, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1130499


                          MEMORANDUM OPINION

      Appellants, Christopher Mitchell and Tiffany Mitchell, have neither paid the

required fees nor established indigence for purposes of appellate costs. See TEX. R.

APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041;

Order, Fees Charged in the Supreme Court, in Civil Cases in the Courts of
Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 15-9158 (Tex. Aug. 28, 2015). After being notified that this appeal was subject

to dismissal, appellants did not adequately respond. See TEX. R. APP. P. 5; 42.3(c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                          2